251 F.2d 919
Morris Mac SCHWEBEL, Appellant,v.Andrew D. ORRICK, Harold C. Patterson, Earl F. Hastings, James C. Sargent, Appellees
No. 14103.
United States Court of Appeals District of Columbia Circuit.
Argued December 12, 1957.
Decided January 30, 1958.
Writ of Certiorari Denied April 7, 1958.

See 78 S.Ct. 716.
Mr. Chester T. Lane, New York City, for appellant. Mr. Alexander B. Hawes, Washington, D. C., also entered an appearance for appellant.
Mr. David Ferber, Asst. Gen. Counsel, Securities and Exchange Commission, with whom Mr. Thomas G. Meeker, Gen. Counsel, Securities and Exchange Commission, was on the brief, for appellees.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant asked the District Court to enjoin the Securities and Exchange Commission from conducting a hearing to determine whether appellant should be prevented from continuing to practice before the Commission. Though we think the District Court was right in dismissing the complaint, we think the plaintiff failed to exhaust his administrative remedy and the court therefore erred in ruling on the Commission's authority to disbar attorneys. Camp v. Herzog, 88 U.S.App.D.C. 373, 190 F.2d 605.


2
Affirmed.